         Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


JANET LYNN T.,1                                  1:19-cv-01790-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


ARI D. HALPERN
Halpern Law Group, P.C.
62910 O.B. Riley Rd., Ste 100
Bend, OR 97703
(541) 388-8410

             Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
         Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 2 of 22




MICHAEL W. PILE
Acting Regional Chief Counsel
RYAN LU
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2531

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Janet Lynn T. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act.             This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                           ADMINISTRATIVE HISTORY

     On November 25, 2015, Plaintiff protectively filed her

application for DIB benefits.          Tr. 20, 265.2      Plaintiff initially



     2 Citations to the official Transcript of Record (#9) filed
by the Commissioner on March 24, 2020, are referred to as "Tr."


2 - OPINION AND ORDER
        Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 3 of 22




alleged a disability onset date of April 15, 2014.               Tr. 20, 265.

Plaintiff=s application was denied initially and on

reconsideration.      On August 17, 2018, Plaintiff amended her

alleged disability onset date to April 2, 2015.                Tr. 20, 282.

An Administrative Law Judge (ALJ) held a hearing on August 27,

2018.    Tr. 20, 36-75.     Plaintiff and a vocational expert (VE)

testified at the hearing.        Plaintiff was represented by an

attorney at the hearing.

        On September 17, 2018, the ALJ issued an opinion in which

she found Plaintiff is not disabled and, therefore, is not

entitled to benefits.       Tr. 20-29.    Plaintiff requested review by

the Appeals Council.       On September 10, 2019, the Appeals Council

denied Plaintiff's request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-4.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

        On November 6, 2019, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                                  BACKGROUND

        Plaintiff was born on June 29, 1956.         Tr. 159, 265.

Plaintiff was 58 years old on her amended alleged disability

onset date.     Tr. 159.    Plaintiff has a high-school education and



3 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 4 of 22




completed three years of college.      Tr. 288.      Plaintiff has past

relevant work experience as a management aid, sorter/pricer,

financial-aid counselor, administrative clerk, and order clerk.

Tr. 28, 60-65, 302-09.

     Plaintiff alleges disability due to degeneration of the

lumbar/lumbosacral intervertebral disc, sciatica, acute

pancreatitis, depression, rectal abscess/fissure, shoulder

rotator-cuff tear, adrenal nodule, acute abdominal pain, a limp,

anxiety, and glaucoma inverted.      Tr. 159-60.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 23-27.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."              42



4 - OPINION AND ORDER
     Case 1:19-cv-01790-BR    Document 19    Filed 12/28/20   Page 5 of 22




U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.   Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th



5 - OPINION AND ORDER
       Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 6 of 22




Cir. 2008).    Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.        Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).       The court may not substitute its

judgment for that of the Commissioner.          Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                           DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).        20 C.F.R. § 404.1520(a)(4)(i).          See

also Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.              20 C.F.R.

§ 404.1509, 404.1520(a)(4)(ii).        See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the



6 - OPINION AND ORDER
     Case 1:19-cv-01790-BR    Document 19   Filed 12/28/20   Page 7 of 22




listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§ 404.1520(a)(4)(iii).       See also Keyser, 648 F.3d at 724.          The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).               The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.              20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.                 "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."       SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.       Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.       20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.



7 - OPINION AND ORDER
     Case 1:19-cv-01790-BR    Document 19   Filed 12/28/20   Page 8 of 22




     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).            See also

Keyser, 648 F.3d at 724-25.       Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.              Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.       If the Commissioner meets this burden,

the claimant is not disabled.       20 C.F.R. §§ 404.1520(g)(1).



                              ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has engaged in

"sporadic" substantial gainful activity since April 2, 2015,

Plaintiff's amended alleged disability onset date.             Tr. 22.      The

ALJ, however, found there has been a continuous 12-month period

during which Plaintiff did not engage in substantial gainful

activity.   Tr. 23.

     At Step Two the ALJ found Plaintiff has the severe

impairments of lumbar-spine degenerative disc disease, an



8 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 9 of 22




incomplete rotator-cuff tear, and anorectal disease/recurrent

perirectal abscess disease.     Tr. 23.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 24.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:            can only

occasionally lift/carry 20 pounds; can frequently lift/carry ten

pounds; can stand and/or walk for six hours in an eight-hour

workday; can sit for six hours in an eight-hour workday; can

only occasionally climb ramps, stairs, ladders, or scaffolds;

can frequently stoop, kneel, crouch, and crawl; and can only

occasionally reach overhead with her right arm.             Tr. 25.

     At Step Four the ALJ concluded Plaintiff is able to perform

her past relevant work.      Tr. 28.   Accordingly, the ALJ found

Plaintiff is not disabled.     Tr. 28-29.



                               DISCUSSION

     Plaintiff contends the ALJ erred when she failed (1) to

provide legally sufficient reasons for discounting Plaintiff's

subjective symptom testimony; (2) to provide legally sufficient

reasons for discounting the opinion of Michelle Whitehead,



9 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 10 of 22




M.H.N.P., Ph.D., an examining psychologist; (3) to provide

legally sufficient reasons for rejecting the lay-witness

testimony of Wanda W., Plaintiff's mother; and (4) to include

all of Plaintiff's limitations in her hypothetical to the VE.

I.   The ALJ did not err when she discounted Plaintiff's
     testimony.

     Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for discounting Plaintiff's

subjective symptom testimony.

     A.   Standards

          The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The

claimant need not show her "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).                A


10 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 11 of 22




claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).      General assertions that the

claimant's testimony is not credible are insufficient.              Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).          The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."         Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     B.    Analysis

           On March 21, 2016, Plaintiff completed an Adult

Function Report.   Tr. 294-301.     Plaintiff reported she was in

constant pain from her lower-back sciatica and leg, she cannot

pick up anything over ten pounds, she is unable to sit or stand

for longer than an hour due to her fissure incisions, her

pancreatitis keeps her in bed for 24-hour periods, she has lost



11 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 12 of 22




mobility in her thumb due to gout, her right arm is debilitated

due to a torn rotator, and she has severe depression.              Tr. 294.

Plaintiff also indicated her conditions limit her personal care

and daily activities.    Tr. 296-97.       Plaintiff also reported she

can only lift five pounds; cannot sit longer than one hour;

cannot kneel; can walk 100 feet, but she needs to rest after

three minutes; can pay attention for only 20 minutes; and cannot

finish what she starts.      Tr. 298.

            At the hearing on August 27, 2018, Plaintiff testified

she experiences fistulas and perirectal abscess flares at least

monthly.   These cause her excruciating pain that can last two or

three weeks.   She also noted she misses at least two or three

days of work each month.     Tr. 50-51.     Plaintiff testified she

gets "inflamed and infected" if she sits more than an hour, and

she needs to take a ten-minute break after sitting.             Tr. 52.

Plaintiff also testified she is limited by her back pain, cannot

vacuum, cannot push a grocery cart, cannot lift more than a

gallon of milk, and cannot drive for more than one hour.

Tr. 53.    Plaintiff stated she can walk for twenty minutes before

needing to sit down and must lie down or recline at least every

couple of hours.   Tr. 54.

            The ALJ discounted Plaintiff's symptom testimony on



12 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 13 of 22




the grounds that (1) her allegations were inconsistent with the

medical record, which reflected some improvement following

treatment; (2) she received mostly conservative treatment; and

(3) her allegations were inconsistent with her daily activities,

which included intermittent work.      Tr. 26-27.       For example,

although Plaintiff had back surgery in December 2017, subsequent

examinations showed normal gait; "five out of five" muscle

strength; and intact sensation, reflexes, and muscle tone.

Tr. 26, 839, 841.    Plaintiff experienced episodes of abscess

infection and was treated with multiple surgical procedures that

resulted in improvement in her symptoms.         Tr. 27.      Subsequent

examinations showed "non-thrombosed external hemorrhoids and

chronic scarring from a Seton drain but no purulence."              Internal

exams revealed "tenderness to palpation but no discrete

identifiable abscess and only post-surgical changes."              Tr. 27.

A CT scan in April 2018 showed only "post-surgical changes but

no detectable drainable abscess."      Tr. 27.      Accordingly, the ALJ

discounted Plaintiff's subjective symptom testimony based on its

inconsistency with the medical records.

          The ALJ also noted Plaintiff's symptom testimony is

inconsistent with Plaintiff's daily activities.             Tr. 27.   For

example, the ALJ indicated Plaintiff performs adequate self-



13 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 14 of 22




care, prepares simple meals, does household chores, and goes to

the store.    Tr. 27.   Although Plaintiff is limited in some of

her activities, she engages in various hobbies including

walking.   Tr. 299.     Plaintiff also reports she socializes daily

with others and regularly attends sporting events or visits

community centers.      Tr. 298-99.   The ALJ also noted Plaintiff

has "engaged in some work activity since the application date,"

but the ALJ declined to determine whether Plaintiff's earnings

rose to the level of substantial gainful activity.             Tr. 22.

Accordingly, the ALJ discounted Plaintiff's subjective symptom

testimony based on its inconsistency with Plaintiff's daily

activities.

             The ALJ found Plaintiff's overall treatment was

"mostly conservative," and Plaintiff did "not generally

receive[] the type of medical treatment one would expect for a

totally disabled individual."      Tr. 27.     The ALJ, however,

acknowledged Plaintiff required surgeries to treat her

conditions and has "tried multiple treatment modalities

including physical therapy, nerve relaxers, anti-inflammatories,

muscle relaxers, steroids, as well as over-the-counter and

prescription medication."      Tr. 27.     Although the ALJ's

characterization of Plaintiff's treatment as "mostly



14 - OPINION AND ORDER
      Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 15 of 22




conservative" may be questionable, it does not undermine the

ALJ's adverse finding that Plaintiff's testimony lacked

credibility because the ALJ provided other valid reasons to

support her determination.       See Carmickle v. Comm'r Soc. Sec.

Admin., 533 F.3d 1155, 1163 (9th Cir. 2008)(ALJ's error in

relying on claimant's relatively conservative pain treatment for

discounting claimant's testimony does not negate the validity of

an adverse credibility finding when supported by other legally

sufficient reasons).

           In summary, on this record the Court concludes the ALJ

did not err when she discounted Plaintiff's subjective symptom

testimony based on its inconsistency with the medical record and

with Plaintiff's daily activities because the ALJ provided

legally sufficient reasons supported by substantial evidence in

the record for doing so.

II.   The ALJ did not err in her assessment of Dr. Whitehead's
      medical opinion.

      Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for rejecting the medical opinion of

Dr. Whitehead, an examining psychologist.

      A.   Standards

           "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions


15 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 16 of 22




on the ultimate issue of disability - the claimant's ability to

perform work."   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).   "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."        Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

           "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."        Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."   Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).                An

ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."      Reddick, 157 F.3d at 725.           "The

ALJ must do more than state conclusions.         He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."      Id. (citation omitted).




16 - OPINION AND ORDER
     Case 1:19-cv-01790-BR    Document 19   Filed 12/28/20   Page 17 of 22




     B.      Analysis

             On May 16, 2016, Dr. Whitehead performed a

consultative Comprehensive Psychodiagnostic Examination of

Plaintiff at the request of the state disability agency.

Tr. 593-96.    Dr. Whitehead diagnosed Plaintiff with Adjustment

Disorder with Mixed Anxious and Depressed Mood; Somatic Symptom

Disorder with predominant pain; and disc disease with back pain.

Tr. 596.   Dr. Whitehead noted:

                  [Plaintiff's] clinical examination was consistent
                  with an adjustment disorder with symptoms of
                  anxiety and depression that caused moderate
                  impairment to function in a social and
                  occupational setting. She also presented with
                  chronic pain and somatic preoccupation stemming
                  from a medical condition causing multiple
                  hospitalization and long-term recovery.

Tr. 596.   Dr. Whitehead, however, found Plaintiff's

concentration "was acceptable.       She had adequate persistence,

and pace."    Tr. 596.

             The ALJ gave "some weight" to Dr. Whitehead's opinion

regarding Plaintiff's concentration, but she gave "little

weight" to Dr. Whitehead's assessment of Plaintiff's moderate

limitations on the ground that "they were based on [Plaintiff's]

self-reported limitations at a one-time examination, and there

was little other evidence of record to support those

limitations."    Tr. 24.     The ALJ also did not include any social


17 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20    Page 18 of 22




limitations in her assessment of Plaintiff's RFC.              Tr. 25.       The

ALJ noted Plaintiff reported in her Function Report that "she

has no problems getting along with family and friends, although

she noted that her social activity had ceased.              In addition, she

claims she got along fine with authorities, and did not report

any problems working with others."         Tr. 23, 298.      Plaintiff also

reported she engages in social activities such as "visiting in

person, on phone and the computer" on a daily basis; regularly

attends sporting events; and regularly visits the community

center on a monthly basis.      Tr. 299.    The ALJ also noted the

record indicates Plaintiff was "generally cooperative during

examinations" with treatment providers.         Tr. 23.

          On this record the Court concludes the ALJ did not err

when she discounted Dr. Whitehead's opinion because the ALJ

provided legally sufficient reasons supported by substantial

evidence in the record for doing so.

III. The ALJ did not err when she discounted the lay-witness
     testimony of Wanda W., Plaintiff's mother.

     Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for discounting the lay-witness

testimony of Wanda W., Plaintiff's mother.

     A.   Standards

          Lay-witness testimony regarding a claimant's symptoms


18 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20    Page 19 of 22




is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."              Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).         The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."               Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).    Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.         Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).      See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

     B.     Analysis

            On April 14, 2016, Wanda W., Plaintiff's mother,

completed an Adult Third Party Function Report.             Tr. 316-23.

The ALJ summarized Wanda W.'s statement, which Plaintiff

accepted, as follows:

                 [Wanda W.] reported [Plaintiff] is confined to
                 bed for 80% of her time. [Plaintiff] had
                 difficulty with various activities including
                 lifting, squatting, bending standing, reaching,
                 walking, sitting kneeling, climbing stairs, and
                 using her hands, as well as understanding,
                 remembering, concentrating, completing tasks, and
                 following instructions.

Tr. 27-28; Pl.'s Br. at 12.


19 - OPINION AND ORDER
      Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 20 of 22




           The ALJ discounted Wanda W.'s statements on the

grounds that they are inconsistent with the "preponderance of

the medical and other evidence of record, as well as the

opinions and observations by medical and mental specialists."

Tr. 28.

           Although Wanda W.'s statements are consistent with

Plaintiff's testimony regarding her symptoms, the Court has

already concluded the ALJ properly discounted Plaintiff's

testimony, and, therefore, the ALJ may also properly discount

the similar testimony of Plaintiff's mother based on the same

reasons.   See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir.

2005)(germane reasons for discrediting a lay-witness's testimony

include the fact that the testimony "generally repeat[s]" the

properly discredited testimony of a claimant).

           Accordingly, the Court concludes on this record that

the ALJ did not err when she discounted the lay-witness

testimony of Plaintiff's mother because the ALJ provided germane

reasons for doing so.

IV.   The ALJ included in the hypothetical posed to the VE
      Plaintiff's limitations that are supported by the record.

      Plaintiff contends the ALJ failed to include in the

hypothetical to the VE all of Plaintiff's limitations as

assessed by Dr. Whitehead and supported by Plaintiff's testimony


20 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 21 of 22




and the lay-witness testimony of Plaintiff's mother.

Plaintiff, however, does not specifically identify the

limitations that the ALJ omitted.      A claimant cannot establish

the ALJ erred at Step Four or Step Five by simply restating her

argument that the ALJ's assessment of Plaintiff's RFC did not

account for all of her alleged limitations.          Stubbs-Danielson v.

Astrue, 539 F.3d 1169, 1175-76 (9th Cir. 2008).

     As noted, the Court has determined the ALJ provided legally

sufficient reasons for discounting Plaintiff's subjective

complaints about her symptoms, properly evaluated the medical

evidence, and provided germane reasons for discounting the lay-

witness testimony of Plaintiff's mother.         Accordingly, the Court

concludes the ALJ did not err when she did not include

limitations based on such testimony in her hypothetical posed to

the VE.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 28th day of December, 2020.




21 - OPINION AND ORDER
     Case 1:19-cv-01790-BR   Document 19   Filed 12/28/20   Page 22 of 22




                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




22 - OPINION AND ORDER
